      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOSEPH PASZTOR,                                §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §      CIVIL ACTION NO._________________
                                               §
STARWOOD HOTELS & RESORTS                      §
WORLDWIDE, LLC F/K/A                           §
STARWOOD HOTELS & RESORTS                      §
WORLDWIDE, INC. AND                            §
MARRIOTT INTERNATIONAL, INC.,                  §
                                               §
       Defendants.                             §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Plaintiff, JOSEPH PASZTOR, and for his Complaint against Defendants,

STARWOOD HOTELS & RESORTS WORLDWIDE, L.L.C. F/K/A STARWOOD HOTELS &

RESORTS WORLDWIDE, INC. and MARRIOTT INTERNATIONAL, INC., alleges and states as

follows:

                                       NATURE OF ACTION

       1.      This is a civil action for damages arising from a brutal assault and an attack upon the

life of Joseph Pasztor that occurred on February 14, 2017, while he was a registered guest at the W

Mexico City Hotel (hereinafter referred to as “the hotel”). Based on reasonable information and

belief the hotel is owned, operated, managed and/or maintained by Defendants.          This cause of

action arises out of, among other things, the negligence of Defendants in failing to provide adequate

security, as will be detailed below.
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 2 of 10



                           JURISDICTION, VENUE AND PARTIES

       2.      Jurisdiction in this Court is founded upon diversity of citizenship under 28

U.S.C.A1332(a) and an amount in controversy in excess of Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest, costs and attorney’s fees.

       3.      At all relevant times JOSEPH PASZTOR was a resident and citizen of Houston,

County of Harris, State of Texas, United States of America.

       4.      Defendant, STARWOOD HOTELS & RESORTS WORLDWIDE, L.L.C. F/K/A

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., (“Starwood”) is a foreign corporation

“doing business” in the State of Texas, as defined by §17.042 of the Texas Civil Practice and

Remedies Code. Starwood is a Maryland corporation, with its headquarters located in Bethesda,

Maryland, United States of America. Starwood is duly authorized to conduct business in the State

of Texas, and does in fact, conduct business in the state and within the boundaries of the Southern

District of Texas, including Harris County, Texas which constitutes continuous and systematic

general business contact within the district. This is comprised of both running hotel operations in

the district, as wells significant marketing activity of its hotel products. Accordingly, the exercise

of personal jurisdiction over Defendant does not offend traditional notions of fair play and

substantial justice. Starwood may be served with process by serving its registered agent for such:

C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       5.      Defendant, MARRIOTT INTERNATIONAL, INC., (“Marriott”) is a foreign

corporation “doing business” in the State of Texas, as defined by §17.042 of the Texas Civil Practice

and Remedies Code. Marriott is a Delaware corporation, with its headquarters located in Bethesda,

Maryland, United States of America. Marriott is duly authorized to conduct business in the State


                                                  2
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 3 of 10



of Texas, and does in fact, conduct business in the state and within the boundaries of the Southern

District of Texas, including Harris County, Texas which constitutes continuous and systematic

general business contact within the district. This is comprised of both running hotel operations in

the district, as wells significant marketing activity of its hotel products. Accordingly, the exercise

of personal jurisdiction over Defendant does not offend traditional notions of fair play and

substantial justice. Marriott may be served with process by serving its registered agent for such:

C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       6.      Plaintiff reserves the right to join other Defendants as the same are revealed, if at all,

through the ongoing discovery process.

                                   FACTUAL BACKGROUND

       7.      On or about the day in question, Plaintiff believes he was drugged by a bar tender who

was working at the lobby bar of the hotel. After being rendered unconscious due to the drugging,

he was taken to an isolated area of the hotel where he was further assaulted by other hotel personal

who attempted to extract his front teeth with plyers. It was during this horrific attack that Plaintiff

began to regain consciousness and fight with his attackers. During this struggle a person believed

to be a fellow hotel employee removed Plaintiff’s pants and injected him with an unknown substance

by hypodermic needle. It is assumed that the substance was some form of sedative to render him

unconscious again, as he lost consciousness thereafter.

       8.      Upon regaining consciousness a second time, Plaintiff found himself in the lobby of

the hotel sitting in a chair near the front desk. Upon examination, he realized that he was bloodied

and severely injured. His four front teeth were nearly extracted from their sockets and hung by soft

tissue only to his gums as the roots were pulled from the jaw. He had blood all over his face and


                                                   3
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 4 of 10



clothing and was in excruciating pain. He sought assistance from the nighttime front desk manager,

but was told to go to his room because he was drunk. He tried to explain that he was not drunk but

rather the victim of a brutal attack at the hands of the hotel’s staff, but to no avail. He likewise

asked for medical and U.S. Embassy assistance, but with every plea he was told to go to his room

and that a dentist would be provided to him in the morning at no expense to him.

       9.      Fearing for his life, he remained in that chair in the lobby for most of the night. At

morning light he took his personal effects from his room in the hotel and went to the airport whereby

he took a fight home to Houston, Texas.

                           CAUSE OF ACTION I - NEGLIGENCE

       10.     All preceding paragraphs are incorporated herein by reference.

       11.     Defendants, Starwood and Marriott, owed Plaintiff, their guest and a business invitee

on their premises, the duty of reasonable care for his safety and to maintain their premises in a

reasonably safe condition for his use. Defendants breached said duties by way of illustration and not

limitation:

               a.      Failure to have security on duty in the bar area of the hotel;

               b.      Failure to assign a qualified employee to monitor video surveillance;

               c.      Failure to place the video monitor in an accessible and visible place to ensure
                       reasonable surveillance;

               d.      Failure to provide adequate safety surveillance of the area near the bar where
                       the plaintiff was attacked;

               e.      Failure to respond timely to a guest in distress and disregarding their guest in
                       distress, while he was viciously attacked.

       12.     Defendants by and through their agents and employees acting within the scope of their



                                                  4
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 5 of 10



employment owed Plaintiff the duty of reasonable care for his safety and the safety of the hotel

premises. Defendants’ manager breached his/her duties and was negligent in failing to assign a staff

person whose primary responsibility was to monitor the video surveillance, failing to place the

surveillance monitor in any location where it was reasonably likely to be monitored or even seen by

the staff, failing to attend to a hotel guest in distress, and failing to attend prudently to video

surveillance of the area where the Plaintiff was attacked. Defendants are vicariously liable for the

negligence of their employees on duty at the hotel on February 14, 2017.

       13.     Defendants likewise owed Plaintiff a duty to warn against dangers of which it / they

should have been aware, with said duty extending to reasonably foreseeable criminal acts against its

guests. Defendants breached said duties by way of illustration and not limitation:

               a.      Failing to properly screen and investigate the background of its prospective
                       employees/agents, prior to hiring them to work at hotel. Proper screening and
                       investigation would have revealed that such had a propensity for assaultive
                       and/or other criminal acts;

               b.      Failing to properly train and supervise its employees/agents, to ensure said
                       employees /agents were providing proper services to Defendants' guests, and
                       to ensure the safety of Defendants’ hotel guests;

               c.      Failing to timely terminate its employees/agents when it was known or should
                       have been known, that said persons were committing crimes against and/or
                       were likely to commit crimes against, Defendants’ hotel guests;

               d.      Acquiescing in the unlawful and assaultive actions of its employees/agents;

               e.      Enabling its employees / agents to commit and carry out their unlawful and
                       assaultive behavior by providing said employees/agents exclusive access to
                       a private room in which to carry out their assaults on the premises; and,

               f.      Failing to assist and come to the aid of Plaintiff after being advised that
                       Plaintiff was subjected to a brutal attack at the hands of its employees/agents;

       14.     Each of these acts and omissions on the part of Defendants and their agents,


                                                  5
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 6 of 10



employees and representatives was a proximate cause of the vicious attack on Plaintiff and the loss

and damages he sustained.

        15.     As a direct and proximate result of Defendants’ actions and inactions, Plaintiffs

suffered serious injuries and damages, including physical pain and suffering, emotional suffering and

distress, and medical and other expenses, past, present, and future.

                     CAUSE OF ACTION II - FALSE IMPRISONMENT

        16.     All preceding paragraphs are incorporated herein by reference.

        17.     Defendants, through its employees, agents, and/or representatives detained and

restrained Plaintiff against his will by drugging him and putting him into an isolated area of the hotel

and physically restraining Plaintiff so as to prevent him from leaving and to prevent anyone from

rescuing and assisting him.

        18.     Defendants intended to cause such a confinement.

        19.     The detention or restraint was unlawful.

        20.     Plaintiff was aware and conscious of the confinement, detention, or restraint.

        21.     As a direct result of Plaintiff’s false imprisonment, Plaintiff felt embarrassment,

disgrace, humiliation, and mental suffering and emotional distress. These damages are ongoing and

are likely to continue in the future.

                      CAUSE OF ACTION III - ASSAULT & BATTERY

        22.     All preceding paragraphs are incorporated herein by reference.

        23.     Defendants by and through their agents and employees acting within the scope of their

employment committed an assault and battery upon Plaintiff as that term is applied under Texas

statutory and common law.


                                                   6
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 7 of 10



        24.     Defendants are vicariously liable for said Assault and Battery as these incidents were

committed by agents and employees acting within the scope of their employment.

        25.     As a direct and proximate result of Defendants' actions, Plaintiff suffered serious

injuries and damages, including physical pain and suffering, emotional suffering and distress, and

medical and other expenses, past, present, and future.

      CAUSE OF ACTION IV - BREACH OF CONTRACT/IMPLIED WARRANTY

        26.     All preceding paragraphs are incorporated herein by reference.

        27.     Plaintiff was an intended beneficiaries of a contract between himself and Defendants.

        28.     Defendants represented that the hotel was reasonably safe and that their hotel services

were reasonably safe.

        29.     Defendants failed to perform said contract in a competent and workman like manner

and failed to provide hotel accommodations and services which were reasonably safe, breaching said

contract.

        30.     As a direct and proximate result of Defendants’ actions, Plaintiff suffered serious

injuries and damages, including physical pain and suffering, emotional suffering and distress, and

medical and other expenses, past, present, and future. Plaintiff likewise incurred economic losses

whereby he was denied the benefit of the bargain and all costs associated with his travel to the hotel,

including all costs of the hotel.

 CAUSE OF ACTION V - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        31.     All preceding paragraphs are incorporated herein by reference.

        32.     Defendants, by and through their agents and employees acting within the scope of

their employment, committed the tort of intentional infliction of emotional distress upon Plaintiff


                                                  7
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 8 of 10



as that term is applied under Texas statutory and common law.

       33.     Specifically, Defendants, by and through their agents and employees acting within

the scope of their employment, acted intentionally or recklessly whereby Plaintiff was brutally

attacked.    This conduct was extreme and outrageous and the actions of Defendants caused the

plaintiff severe emotional distress.

                                           DAMAGES

       34.     All preceding paragraphs are incorporated herein by reference.

       35.     As a direct result of Defendants’ actions and conduct set forth above, Plaintiff was

severely injured in the collision and will seek all elements of actual damages recoverable by law.

Because of the nature and severity of the injuries sustained, Plaintiff was damaged in the past and

will, in reasonable probability, be damaged in the future and will, therefore, seek recovery for the

following elements of damages:

               a.      Physical pain and mental anguish in the past and, in reasonable probability,

                       will continue to suffer physical pain and mental anguish in the future;

               b.      Physical disfigurement in the past and, in reasonable probability, will

                       continue to suffer disfigurement in the future;

               c.      Physical impairment in the past and, in reasonable probability, will continue

                       to suffer physical impairment in the future;

               d.      Medical care and treatment in the past and in reasonable probability will

                       require other and additional treatment in the future. Charges for such medical

                       treatment that have been made in the past and those which will in reasonable

                       probability be made in the future have been and will be reasonable charges


                                                 8
      Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 9 of 10



                        made necessary by the occurrence in question;

                e.      Diminished earning capacity and loss of earnings in the past and in

                        reasonable probability will continue to experience a loss of earning capacity

                        and loss of earnings in the future. To compensate for this loss, Plaintiff seeks

                        recovery of loss of past and future earnings and earning capacity; and

                f.      Punitive or exemplary damages.

                                       DEMAND FOR JURY

        36.     Plaintiff hereby demands a jury trial on all issues presented herein.

                                      PRAYER FOR RELIEF

        For these reasons, Plaintiff prays that upon trial hereof, said Plaintiff have and will recover

actual or compensatory damages (past and future) as set forth above and/or to the fullest extent

allowed by law and which the jury deems to be fair and reasonable; exemplary/punitive damages as

described above in an amount the jury deems to be fair and reasonable; costs of court; pre-judgment

interest; post-judgment interest at the highest lawful rate until the judgment is satisfied in full; and

any further relief, both in law and in equity, to which Plaintiff may be justly entitled.




                                                   9
    Case 4:18-cv-04254 Document 1 Filed in TXSD on 11/08/18 Page 10 of 10



                                          Respectfully Submitted,


                                            /s/ Jack Todd Ivey
                                          Jack Todd Ivey
                                          Attorney-in-Charge
                                          Texas Bar No. 00785985
                                          Southern District I.D. No. 17458
                                          11111 Katy Freeway, Suite 700
                                          Houston, Texas 77079
                                          713/225-0015 (Telephone)
                                          713/225-5313 (Facsimile)
                                          Email: contact@iveylawfirm.com
OF COUNSEL:

IVEY LAW FIRM, P.C.




                                     10
